                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 1 of 24 Page ID #:1



                                                                         Jonathan D. Miller (Bar No. 220848)
                                                                   1     jonathan@nshmlaw.com
                                                                         Alison M. Bernal (Bar No. 264629)
                                                                   2     alison@nshmlaw.com
                                                                         NYE, STIRLING, HALE & MILLER, LLP
                                                                   3     33 West Mission Street, Suite 201
                                                                         Santa Barbara, California 93101
                                                                   4     Telephone: (805) 963-2345
                                                                         Facsimile: (805) 563-5385
                                                                   5
                                                                         Additional counsel listed below.
                                                                   6
                                                                         Attorneys for Plaintiffs, LUKE DAVIS, JULIAN
                                                                   7     VARGAS, and the Proposed Class
                                                                   8                          UNITED STATES DISTRICT COURT
                                                                   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                   10
                                                                         LUKE DAVIS and JULIAN VARGAS,                 CASE NO.:
                                                                   11    individually and on behalf of all others
                                                                         similarly situated,                           CLASS ACTION COMPLAINT
NYE, STIRLING, HALE & MILLER




                                                                   12
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                                      Plaintiffs,                      1. Violation of Title III of the
                                                                   13                                                  Americans with Disabilities Act of
                                                                               v.                                      1990 (42 U.S.C. §§ 12101 et seq.)
                                                                   14
                                                                         LABORATORY CORPORATION OF                     2. Violation of California’s Unruh
                                                                   15    AMERICA HOLDINGS; and DOES 1-                 Civil Rights Act (Cal. Civil Code §
                                                                         10, inclusive,                                51 et seq.)
                                                                   16
                                                                                      Defendants.                       3. Violation of California’s Disabled
                                                                   17                                                   Persons Act (Cal. Civil Code § 54, et
                                                                                                                        seq.)
                                                                   18
                                                                                                                       TRIAL DATE:          None set
                                                                   19
                                                                   20         Plaintiffs Luke Davis and Julian Vargas (hereinafter “Plaintiffs”), individually
                                                                   21   and on behalf of all others similarly situated, by their attorneys, allege the following
                                                                   22   upon information and belief, except for those allegations pertaining to Plaintiffs,
                                                                   23   which are based on their personal knowledge:
                                                                   24                               NATURE OF THE ACTION
                                                                   25         1.     Plaintiffs Luke Davis and Julian Vargas are visually impaired
                                                                   26   individuals who rely upon auxiliary aids and services such as screen reading
                                                                   27   software, accessible electronic and information technologies, and other effective
                                                                   28   methods of making visually delivered materials available to persons who are blind
                                                                                                                 1
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 2 of 24 Page ID #:2




                                                                   1    or have low vision. Defendant Laboratory Corporation of America Holdings, and
                                                                   2    Does 1 through 10, (collectively “Defendant”) discriminated against Plaintiffs by
                                                                   3    refusing and failing to provide auxiliary aids and services to Plaintiffs, and by
                                                                   4    requiring Plaintiffs to rely upon other means of communication that are inadequate
                                                                   5    to provide equal opportunity to participate in and benefit from Defendant’s health
                                                                   6    care services free from discrimination. Plaintiffs bring this action individually and
                                                                   7    on behalf of all others similarly situated to compel Defendant to cease unlawful
                                                                   8    discriminatory practices and implement policies and procedures that will ensure
                                                                   9    Plaintiffs effective communication, full and equal enjoyment, and a meaningful
                                                                   10   opportunity to participate in and benefit from Defendant’s services. Plaintiffs seek
                                                                   11   declaratory, injunctive, and equitable relief and attorneys’ fees and costs to redress
NYE, STIRLING, HALE & MILLER




                                                                   12   Defendant’s unlawful discrimination on the basis of disability in violation of Title
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the “ADA”),
                                                                   14   and its implementing regulations. Additionally, Plaintiff Vargas brings this action
                                                                   15   individually and on behalf of all other similarly situated California residents and
                                                                   16   seeks declaratory, injunctive, and equitable relief and attorneys’ fees and costs to
                                                                   17   redress Defendant’s unlawful discrimination on the basis of disability in violation of
                                                                   18   California’s Unruh Civil Rights Act, California Civil Code § 51 et seq. (“Unruh
                                                                   19   Act”), and for statutory damages, in accordance with California Civil Code § 52(a).
                                                                   20         2.     Plaintiffs have visited Defendant’s facilities and were denied full and
                                                                   21   equal access as a result of Defendant’s inaccessible touchscreen kiosks for self-
                                                                   22   service check-in Defendant requires all patients use to sign in and/or register for
                                                                   23   their appointments.
                                                                   24         3.     Defendant’s touchscreen kiosks for self-service check-in do not contain
                                                                   25   the necessary technology that would enable a person with a visual impairment to a)
                                                                   26   enter any personal information necessary to process a transaction in a manner that
                                                                   27   ensures the same degree of personal privacy afforded to those without visual
                                                                   28   impairments; or b) use the device independently and without the assistance of others
                                                                                                                  2
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 3 of 24 Page ID #:3




                                                                   1    in the same manner afforded to those without visual impairments. Plaintiffs were
                                                                   2    informed by staff of Defendant that the kiosks are not accessible to the blind.
                                                                   3          4.     By failing to make its touchscreen kiosks accessible to visually
                                                                   4    impaired persons, Defendant, a public accommodation subject to Title III of the
                                                                   5    ADA and the Unruh Act, deprives blind and visually-impaired individuals of the full
                                                                   6    benefits of Defendant’s health care services—all benefits it affords nondisabled
                                                                   7    individuals—thereby increasing the sense of isolation and stigma among these
                                                                   8    Americans that Title III of the ADA and the Unruh Act were meant to redress.
                                                                   9          5.     Defendant has demonstrated through its interactions with Plaintiffs that
                                                                   10   it has adopted a policy and/or pattern and practice of refusing to provide accessible
                                                                   11   touchscreen kiosks for its visually impaired patients, and that this decision, on
NYE, STIRLING, HALE & MILLER




                                                                   12   information and belief, is based purely on financial considerations. Defendant
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   launched the touchscreen kiosks as part of Defendant’s Launchpad initiative. The
                                                                   14   initiative “is focused on eliminating manual processes, digitizing the business, using
                                                                   15   technology to improve quality, operations and service, and enhancing the consumer
                                                                   16   experience, which are designed to unlock new avenues for growth and contribute to
                                                                   17   improvement in long-term margins. This initiative is expected to generate pre-tax
                                                                   18   net savings of approximately $200 million over the three-year period ending in
                                                                   19   2021, with pre-tax, one-time charges expected to be approximately $40 million.”1
                                                                   20         6.     Defendant has further demonstrated through its interactions with
                                                                   21   Plaintiffs that Defendant’s employees are not properly trained regarding the civil
                                                                   22   rights, communication needs, or how to interact with visually impaired individuals.
                                                                   23         7.     Defendant’s discrimination sends a message that it is acceptable for
                                                                   24   medical providers to adopt policies, procedures and practices that deprive blind and
                                                                   25   visually impaired individuals of the opportunity to be full partners in their receipt of
                                                                   26
                                                                   27
                                                                        1
                                                                         See, https://ir.labcorp.com/news-releases/news-release-details/labcorp-announces-
                                                                   28   2018-fourth-quarter-and-full-year-results-and (last accessed January 22, 2020).
                                                                                                                   3
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 4 of 24 Page ID #:4




                                                                   1    health care services.
                                                                   2          8.     The ADA and the Unruh Act expressly contemplate injunctive relief
                                                                   3    aimed at modification of a policy or practice that Plaintiffs seek in this action. In
                                                                   4    relevant part, the ADA states:
                                                                   5                 Where appropriate, injunctive relief shall also include requiring
                                                                   6                 the provision of an auxiliary aid or service, modification of a
                                                                   7                 policy, or provision of alternative methods…
                                                                   8                 42 U.S.C. § 12188(a)(2); Cal. Civ. Code, § 52(c)(1).
                                                                   9          9.     Consistent with 42 U.S.C. § 12188(a)(2) and the Unruh Act, Plaintiffs
                                                                   10   seek a permanent injunction requiring that:
                                                                   11         a.     Defendant take all steps necessary to bring its touchscreen kiosks into
NYE, STIRLING, HALE & MILLER




                                                                   12                full compliance with the requirements set forth in the ADA, and its
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                implementing regulations, so that its touchscreen kiosks are fully
                                                                   14                accessible to, and independently usable by, individuals with visual
                                                                   15                disabilities, through the implementation of necessary technology that
                                                                   16                would enable persons with a visual impairment to enter any personal
                                                                   17                information necessary to process a transaction in a manner that ensures
                                                                   18                the same degree of personal privacy afforded to those without visual
                                                                   19                impairments and use the device independently and without the
                                                                   20                assistance of others in the same manner afforded to those without visual
                                                                   21                impairments;
                                                                   22         b.     Defendant modify its existing policies, practices and procedures so that
                                                                   23                the touchscreen kiosk accessibility barriers at Defendant’s facilities do
                                                                   24                not reoccur; and
                                                                   25         c.     Plaintiffs’ representatives shall monitor Defendant’s facilities to ensure
                                                                   26                that the injunctive relief ordered pursuant to Paragraph 9.a. and 9.b. has
                                                                   27                been implemented and will remain in place.
                                                                   28         10.    Plaintiffs’ claims for permanent injunctive relief are asserted as a
                                                                                                                   4
                                                                                                        CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 5 of 24 Page ID #:5




                                                                   1    nationwide class claim pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was
                                                                   2    specifically intended to be utilized in civil rights cases where the Plaintiffs seek
                                                                   3    injunctive relief for his or her own benefit and the benefit of a class of similarly
                                                                   4    situated individuals. To that end, the note to the 1996 amendment to Rule 23 states:
                                                                   5          Subdivision(b)(2). This subdivision is intended to reach situations where a
                                                                   6          party has taken action or refused to take action with respect to a class, and
                                                                   7          final relief of an injunctive nature or a corresponding declaratory nature,
                                                                   8          settling the legality of the behavior with respect to the class as a whole, is
                                                                   9          appropriate . . .. Illustrative are various actions in the civil rights field where
                                                                   10         a party is charged with discriminating unlawfully against a class, usually one
                                                                   11         whose members are incapable of specific enumeration.
NYE, STIRLING, HALE & MILLER




                                                                   12         11.     In addition, Plaintiff Vargas’ claims for statutory damages pursuant to
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   California Civil Code section 52(a) are asserted as a California statewide class claim
                                                                   14   pursuant to Fed. R. Civ. P. 23(b)(3).
                                                                   15                                           PARTIES
                                                                   16         12.     Plaintiff Luke Davis is a resident of Philadelphia, Pennsylvania. Mr.
                                                                   17   Davis is an independent, visually impaired person. Mr. Davis has a medical
                                                                   18   condition, the diagnosis and monitoring of which requires periodic blood tests. He
                                                                   19   has visited Lab Corp for some of these tests, and for other routine medical blood
                                                                   20   tests, on multiple occasions in the last few years.
                                                                   21         13.     Plaintiff Julian Vargas is a resident of Los Angeles, California. As
                                                                   22   described above, Mr. Vargas is a visually impaired person. Mr. Vargas was born
                                                                   23   with a genetic eye disorder referred to as Leber Congenital Amaurosis (“LCA”), and
                                                                   24   as a result is blind. Like Mr. Davis, Mr. Vargas is very independent and owns his
                                                                   25   own business teaching individuals with disabilities how to use mobile assistive
                                                                   26   technology.
                                                                   27         14.     Plaintiffs are therefore members of a protected class under the ADA,
                                                                   28   42 U.S.C. § 12102(2), and the regulations implementing the ADA set forth at 28
                                                                                                                   5
                                                                                                       CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 6 of 24 Page ID #:6




                                                                   1    C.F.R. §§ 36.101 et seq., and the Unruh Act, Cal. Civ. Code, § 51 et seq.
                                                                   2          15.    Defendant Laboratory Corporation of America Holdings is, and at all
                                                                   3    times relevant hereto was, a Delaware Corporation, with its headquarters in
                                                                   4    Burlington, North Carolina. Defendant owns and operates laboratories, patient
                                                                   5    service centers, offices and other facilities throughout the United States. Defendant
                                                                   6    is “a leading global life sciences company that is deeply integrated in guiding
                                                                   7    patient care through its comprehensive clinical laboratory and end-to-end drug
                                                                   8    development services.” See, “About Us” at www.labcorp.com/about-us (last
                                                                   9    accessed January 22, 2020).
                                                                   10         16.    The LabCorp location which Plaintiff Julian Vargas visited is located at
                                                                   11   is 15211 Vanowen Street, Unit 319, Van Nuys, California 91405.
NYE, STIRLING, HALE & MILLER




                                                                   12         17.    The LabCorp location which Plaintiff Luke Davis visited is located at
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   9331 Old Bustleton Avenue, Philadelphia, Pennsylvania 19115.
                                                                   14         18.    Defendant’s facilities are places of public accommodation as defined in
                                                                   15   42 U.S.C. §12181(7)(G) and Defendant is, on information and belief, a recipient of
                                                                   16   federal financial assistance. Thus, it is subject to the requirements of the ADA, the
                                                                   17   Rehabilitation Act, the Affordable Care Act, and the Unruh Act.
                                                                   18         19.    The true names and capacities, whether individual, corporate, associate,
                                                                   19   or otherwise of the Defendants named herein as Does 1 through 10, are unknown to
                                                                   20   Plaintiffs at this time. Plaintiffs will amend this Complaint to allege their true names
                                                                   21   and capacities when known. Plaintiffs are informed and believe and thereon allege
                                                                   22   that each of the fictitiously-named Defendants is responsible in some manner for the
                                                                   23   occurrences alleged in this Complaint.
                                                                   24         20.    Plaintiffs allege that Defendant, including Doe Defendants, and each of
                                                                   25   them at all times mentioned in this Complaint were the alter egos, agents and/or
                                                                   26   employees and/or employers of their Co-Defendants and in doing the things alleged
                                                                   27   in this Complaint were acting within the course of such agency and/or employment
                                                                   28   and with the permission and consent of their Co-Defendants.
                                                                                                                  6
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 7 of 24 Page ID #:7




                                                                   1                              FACTUAL BACKGROUND
                                                                   2      Plaintiffs Have Been Denied Full and Equal Access to Defendants’ Facilities
                                                                   3          21.   Plaintiff Davis has visited LabCorp patient service centers on multiple
                                                                   4    occasions. Mr. Davis has faced the following access barriers when trying to make
                                                                   5    appointments and/or check-in at LabCorp:
                                                                   6          a.    October 11, 2016: Mr. Davis attempted to make an appointment via the
                                                                   7                LabCorp website using the Safari web browser on iOS. Many parts of
                                                                   8                the LabCorp website were completely inaccessible and required sighted
                                                                   9                assistance.
                                                                   10         b.    December 23, 2017: Mr. Davis had the same experience trying to make
                                                                   11               an appointment that he had in October 2016. When he arrived at the
NYE, STIRLING, HALE & MILLER




                                                                   12               appointment, the kiosk was completely inaccessible. Fortunately, Mr.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13               Davis was accompanied by a family member who used the kiosk at the
                                                                   14               location to sign him in. The kiosk check-in process required several
                                                                   15               pieces of private personal information. Because the kiosk was
                                                                   16               inaccessible, Mr. Davis had to speak this private medical information
                                                                   17               out loud to his family member in a small public waiting room, within
                                                                   18               earshot of other customers.
                                                                   19         c.    March 28, 2018: Mr. Davis had a walk-in visit where he again faced the
                                                                   20               same issue with the inaccessible kiosk. Again, he fortunately had a
                                                                   21               family member with him to check him in using the kiosk.
                                                                   22         d.    October 5, 2018: Mr. Davis requested a family member make an
                                                                   23               appointment for him using Safari on iOS, because of Mr. Davis’
                                                                   24               difficulty accessing the website. When he arrived for his appointment,
                                                                   25               the LabCorp staff at the location stated they could not help him check
                                                                   26               in – Mr. Davis had to use the kiosk. Mr. Davis did not have a family
                                                                   27               member with him. Another patient’s aid worker – who Mr. Davis did
                                                                   28               not know – but who simply happened to be in the waiting room,
                                                                                                                7
                                                                                                    CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 8 of 24 Page ID #:8




                                                                   1              checked Mr. Davis in using the kiosk. As a result, Mr. Davis had to
                                                                   2              orally state private information, including his home address and/or
                                                                   3              phone number, out loud in a public waiting room to a stranger who had
                                                                   4              kindly offered to help him check in.
                                                                   5        e.    Approximately October 4, 2019: Mr. Davis used the LabCorp iOS app
                                                                   6              to make an appointment. He found the process of choosing a location to
                                                                   7              be only partially functional (the option to use location services to
                                                                   8              choose a location close to him either would not work accessibly, or
                                                                   9              would not work at all), and the entire process was cumbersome and
                                                                   10             inaccessible. For instance, Mr. Davis found that navigation through the
                                                                   11             screens was made more difficult by inconsistencies between drag
NYE, STIRLING, HALE & MILLER




                                                                   12             navigation and swipe navigation, with different elements, and element
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13             positions, being reported by each method, and neither giving a full
                                                                   14             understanding of some screens. Mr. Davis further found that the
                                                                   15             “Toggle navigation” menu button at the app’s top left, which was
                                                                   16             intended to expose various functions, could not be reliably activated
                                                                   17             with Voiceover. Mr. Davis further found various screen elements that
                                                                   18             were labeled strangely, or that had no effect, or not the effect expected.
                                                                   19             Examples include the “background” link, the “layer 1” link, and other
                                                                   20             elements. There are selectable tabs on the screen, with no apparent way
                                                                   21             to know which is selected. After Mr. Davis made an appointment, he
                                                                   22             had to answer questions such as “Will you be fasting?”, which include
                                                                   23             “yes” and “no” buttons. These buttons had no accessible indication of
                                                                   24             which button is selected by default or selected when the user activates
                                                                   25             one. Under “Financial details”, there is no accessible indication of
                                                                   26             which coverage option is selected. The options are listed as headings,
                                                                   27             which are not generally selectable options in an HTML or app context.
                                                                   28             After trying for several hours to make an appointment using the app,
                                                                                                                 8
                                                                                                   CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 9 of 24 Page ID #:9




                                                                   1                 Mr. Davis gave up. The following day he tried again and was
                                                                   2                 successfully able to make an appointment with sighted help. Because of
                                                                   3                 the known inaccessibility of the kiosk, Mr. Davis used the mobile
                                                                   4                 check-in option.
                                                                   5          f.     October 29, 2019: Mr. Davis attempted to use the website in Windows
                                                                   6                 to make an appointment. He was only able to get through part of the
                                                                   7                 process before an accessibility problem prevented completion. He
                                                                   8                 attempted to file a website feedback form explaining the problem,
                                                                   9                 which the website invited him to do. However, there were required
                                                                   10                options on the feedback form which were inaccessible to his screen
                                                                   11                reader, which therefore prevented him from submitting the feedback
NYE, STIRLING, HALE & MILLER




                                                                   12                form. Mr. Davis ended up using the iOS app again. It was a frustrating
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                experience, as before. Because of the known inaccessibility of the
                                                                   14                kiosk, Mr. Davis used the mobile check-in option.
                                                                   15         g.     November 22, 2019: Mr. Davis made an appointment using the iOS
                                                                   16                app, which was smoother now that he had learned how to work around
                                                                   17                some of the difficult accessibility areas and knew to just keep trying
                                                                   18                until it worked. He signed in by mobile check-in due to the
                                                                   19                inaccessibility of the kiosk.
                                                                   20         22.    Plaintiff Vargas visited a LabCorp facility on Friday, January 10, 2020.
                                                                   21   When he arrived, he attempted to sign in using the kiosk so that he would not lose
                                                                   22   his spot in line. He was unable to check-in at the kiosk. He then asked for, and
                                                                   23   waited for, a staff member to check in. The staff member finally arrived and
                                                                   24   expressly told him that the kiosk was not accessible to blind individuals. Mr. Vargas
                                                                   25   visited the LabCorp patient service center located at 15211 Vanowen Street, Unit
                                                                   26   319, Van Nuys, CA 91405.
                                                                   27         23.    As a result of Defendant’s failure to ensure effective communications
                                                                   28   with Plaintiffs, and denial of auxiliary aid and services, they received services that
                                                                                                                     9
                                                                                                        CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 10 of 24 Page ID #:10




                                                                    1   were objectively substandard, inaccessible, and inferior to those provided to sighted
                                                                    2   patients, and were subjected to discriminatory treatment because of their disability.
                                                                    3         24.    Despite this difficulty, frustration, and unequal treatment, Plaintiffs will
                                                                    4   seek Defendant’s health care services in the future, whether by choice or necessity,
                                                                    5   due to the proximity of Defendant’s facilities to their homes, and their insurance
                                                                    6   coverage, and anticipate being required to do so in order to have additional testing
                                                                    7   completed, but are deterred from doing so due to the discrimination they have faced
                                                                    8   and expect to face in the future. Furthermore, Plaintiffs intend to return to
                                                                    9   Defendant’s facilities to ascertain whether those facilities remain in violation of
                                                                   10   accessibility standards.
                                                                   11             Defendant Repeatedly Denies Individuals With Disabilities Full and
NYE, STIRLING, HALE & MILLER




                                                                   12                         Equal Access to Defendants’ Facilities.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         25.    As the owner and manager of its patient service centers, website, and
                                                                   14   mobile applications, Defendant employs centralized policies, practices, and
                                                                   15   procedures with regard to its company-wide policy of electronic check-in at its
                                                                   16   patient service centers.
                                                                   17         26.    Though Defendant may have centralized policies regarding the
                                                                   18   maintenance and operation of its touchscreen kiosks, websites, and mobile
                                                                   19   applications, Defendant has never had a plan or policy that is reasonably calculated
                                                                   20   to make its touchscreen kiosks and check-in options fully accessible to, and
                                                                   21   independently usable by, individuals with vision related disabilities.
                                                                   22         27.    As a result of Defendant’s non-compliance with the ADA and Unruh
                                                                   23   Act, Plaintiffs have been denied the benefit of full and equal enjoyment of
                                                                   24   Defendant’s goods, services, facilities, privileges, advantages, or accommodations,
                                                                   25   have been denied participation in and have been treated unequally by the Defendant,
                                                                   26   and Defendant has failed to provide effective and accessible auxiliary aids or
                                                                   27   services that protect Plaintiffs’ privacy and independence.
                                                                   28         28.    If Defendant’s touchscreen kiosks and web-based check-in options
                                                                                                                  10
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 11 of 24 Page ID #:11




                                                                    1   were accessible, i.e. if Defendant removed and remediated the access barriers
                                                                    2   described above, Plaintiffs could independently and privately utilize Defendant’s
                                                                    3   products and services.
                                                                    4          29.       Unfortunately, Defendant denies approximately 8.1 million2 Americans
                                                                    5   who have difficulty seeing access to its goods, products, and services because the
                                                                    6   touchscreen kiosks and web-based check-in options are not readily accessible and
                                                                    7   usable by persons with visual impairments.
                                                                    8                                 JURISDICTION AND VENUE
                                                                    9          30.       This Court has federal question jurisdiction pursuant to 28 U.S.C. §
                                                                   10   1331 and 42 U.S.C. § 12188. This Court has supplemental jurisdiction over state
                                                                   11   law claims pursuant to 28 U.S.C. § 1367.
NYE, STIRLING, HALE & MILLER




                                                                   12          31.       Plaintiff’s claims asserted herein arose in this judicial district, and
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Defendant does substantial business in this judicial district. Specifically, Defendant
                                                                   14   is registered to do business in California and has hundreds of locations throughout
                                                                   15   the state, including in this judicial district.
                                                                   16          32.       Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2).
                                                                   17   Defendant is subject to personal jurisdiction in this District because Defendant does
                                                                   18   substantial business in this District, and a substantial part of the events or omissions
                                                                   19   giving rise to these claims occurred in this District. Defendant engaged in the
                                                                   20   extensive promotion, marketing, distribution, and sales of the services at issue in
                                                                   21   this District.
                                                                   22                                     CLASS ALLEGATIONS
                                                                   23          33.       Plaintiffs bring this matter on behalf of themselves and those similarly
                                                                   24   situated.
                                                                   25
                                                                        2
                                                                   26           Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the
                                                                        U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul.
                                                                   27   25, 2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-
                                                                        134.html (last accessed April 25, 2019) (“About 8.1 million people had difficulty seeing, including
                                                                   28   2.0 million who were blind or unable to see.”).
                                                                                                                          11
                                                                                                          CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 12 of 24 Page ID #:12




                                                                    1         34.    The Class is defined as all persons with visual disabilities, who were
                                                                    2   denied full and equal enjoyment of the goods, services, facilities, privileges,
                                                                    3   advantages, or accommodations of any of Defendant’s patient service centers in the
                                                                    4   United States on the basis of disability due to Defendant’s failure to comply with the
                                                                    5   ADA’s auxiliary aids and services requirements during the Class Period (the
                                                                    6   “Nationwide Injunctive Class”). Plaintiffs reserve the right to amend or modify the
                                                                    7   Class definition in connection with a motion for Class certification and/or the result
                                                                    8   of discovery.
                                                                    9         35.    Plaintiff Vargas also seeks certification of the following California sub-
                                                                   10   class: “all legally blind individuals who visited a LabCorp patient service center in
                                                                   11   California and were denied full and equal enjoyment of the goods, services,
NYE, STIRLING, HALE & MILLER




                                                                   12   facilities, privileges, advantages, or accommodations due to LabCorp’s use of
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   touchscreen check-in kiosks.” Plaintiff Vargas reserves the right to amend or modify
                                                                   14   the sub-Class definition in connection with a motion for Class certification and/or
                                                                   15   the result of discovery.
                                                                   16         36.    The California sub-class seeks class wide damages pursuant to
                                                                   17   California Civil Code § 52(a) in the amount of $4,000 per violation and, pursuant to
                                                                   18   California Civil Code § 54.3 in the amount of $1,000 per violation, based on
                                                                   19   Defendant’s wrongful policy and practice of failing to provide full and equal access
                                                                   20   to visually impaired Californians as alleged herein. This action does not seek class
                                                                   21   recovery for actual damages, personal injuries or emotional distress that may have
                                                                   22   been caused by Defendant’s conduct alleged herein.
                                                                   23         37.    This action should be certified as a class action under Federal Rule of
                                                                   24   Civil Procedure 23(a) and (b)(2) for the Nationwide Injunctive Class. It satisfies the
                                                                   25   class action prerequisites of numerosity, commonality, typicality, and adequacy
                                                                   26   because:
                                                                   27         A.     Numerosity: Class Members are so numerous that joinder of all
                                                                   28                members is impracticable. Plaintiffs believe that there are tens of
                                                                                                                 12
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 13 of 24 Page ID #:13




                                                                    1                thousands of visually impaired individuals who are Class Members
                                                                    2                who have been harmed and suffered discrimination due to Defendant’s
                                                                    3                failure to comply with the ADA’s auxiliary aids and services
                                                                    4                requirements.
                                                                    5         B.     Commonality: There is a well-defined community of interest and
                                                                    6                common questions of fact and law affecting members of the class in
                                                                    7                that they all have been and/or are denied their civil rights to full and
                                                                    8                equal access to, and use and enjoyment of Defendant’s facilities and/or
                                                                    9                services due to Defendant’s failure to make its facilities fully accessible
                                                                   10                and independently usable as described above.
                                                                   11         C.     Typicality: Plaintiffs’ claims are typical of the claims of the members
NYE, STIRLING, HALE & MILLER




                                                                   12                of the proposed Nationwide Injunctive Class. The claims of Plaintiffs
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                and members of the class are based on the same legal theories and arise
                                                                   14                from the same unlawful conduct.
                                                                   15         D.     Adequacy: The Plaintiffs are all adequate Class representatives. None
                                                                   16                of their interests conflict with the interests of the Class Members they
                                                                   17                seek to represent; Plaintiffs will fairly, adequately, and vigorously
                                                                   18                represent and protect the interests of the members of the class, all of
                                                                   19                whom are similarly situated individuals with visual impairments, and
                                                                   20                they have a strong interest in vindicating their own and others civil
                                                                   21                rights; and, they have retained counsel competent and experienced in
                                                                   22                complex class action litigation, generally, and who possess specific
                                                                   23                expertise in the context of class litigation under the ADA and Unruh
                                                                   24                Act.
                                                                   25         38.    Class certification of the Nationwide Injunctive Class is appropriate
                                                                   26   under Fed. R. Civ. P. 23(b)(2) because Defendant has acted on or refused to act on
                                                                   27   grounds generally applicable to the Class, making appropriate declaratory,
                                                                   28   injunctive, and equitable relief with respect to Plaintiffs and the Class as a whole.
                                                                                                                    13
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 14 of 24 Page ID #:14




                                                                    1         39.    This action should be further certified as a class action under Federal
                                                                    2   Rule of Civil Procedure 23(a) and (b)(3) for the California Unruh Damages Sub-
                                                                    3   Class. Plaintiff Vargas asserts the subclass, limited to class members who are, or
                                                                    4   during the relevant time were, residents of California, satisfies the class action
                                                                    5   prerequisites of numerosity, commonality, typicality, and adequacy for the same
                                                                    6   reasons set forth in preceding paragraph. In addition:
                                                                    7         A.     Predominance: Pursuant to Rule 23(b)(3), the common issues of law
                                                                    8                and fact identified above predominate over any other questions
                                                                    9                affecting only individual members of the California Unruh Damages
                                                                   10                Sub-Class. The Class issues fully predominate over any individual
                                                                   11                issue because no inquiry into individual conduct is necessary; all that is
NYE, STIRLING, HALE & MILLER




                                                                   12                required is a narrow focus on Defendant’s encounters with visually
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                impaired California residents in its facilities.
                                                                   14         B.     Superiority: A class action is superior to the other available methods for
                                                                   15                the fair and efficient adjudication of this controversy because:
                                                                   16                i.     The joinder of thousands of individual Class Members is
                                                                   17                       impracticable, cumbersome, unduly burdensome, and a waste of
                                                                   18                       judicial and/or litigation resources;
                                                                   19                ii.    The individual claims of the Class Members are relatively
                                                                   20                       modest compared with the expense of litigating the claims,
                                                                   21                       thereby making it impracticable, unduly burdensome, and
                                                                   22                       expensive—if not totally impossible—to justify individual
                                                                   23                       actions;
                                                                   24                iii.   When Defendant’s liability has been adjudicated, all Class
                                                                   25                       Members’ claims can be determined by the Court and
                                                                   26                       administered efficiently in a manner far less burdensome and
                                                                   27                       expensive than if it were attempted through filing, discovery, and
                                                                   28                       trial of all individual cases;
                                                                                                                     14
                                                                                                       CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 15 of 24 Page ID #:15




                                                                    1                iv.    This class action will promote orderly, efficient, expeditious,
                                                                    2                       and appropriate adjudication and administration of Class claims;
                                                                    3                v.     Plaintiffs know of no difficulties to be encountered in the
                                                                    4                       management of this action that would preclude its maintenance
                                                                    5                       as a class action;
                                                                    6                vi.    A class action will assure uniformity of decisions among Class
                                                                    7                       Members;
                                                                    8                v.     The Class is readily identifiable from Defendant’s own records
                                                                    9                       and prosecution of this action as a class action will eliminate the
                                                                   10                       possibility of repetitious litigation; and,
                                                                   11                vi.    Class Members’ interests in individually controlling the
NYE, STIRLING, HALE & MILLER




                                                                   12                       prosecution of separate actions is outweighed by their interest in
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13                       efficient resolution by single class action.
                                                                   14         40.    Accordingly, this case should be maintained as a class action under
                                                                   15   Rule 23(b)(3) because questions of law or fact common to Class Members
                                                                   16   predominate over any questions affecting only individual members, and because a
                                                                   17   class action is superior to other available methods for fairly and efficiently
                                                                   18   adjudicating this controversy.
                                                                   19                               FIRST CAUSE OF ACTION
                                                                   20                        VIOLATION OF THE ADA, TITLE III
                                                                   21                                [42 U.S.C. §§ 12101 et seq.]
                                                                   22                                  (Against all Defendants)
                                                                   23         41.    Plaintiffs restate each and every allegation set forth in the foregoing
                                                                   24   paragraphs of this Complaint with the same force and effect as if more fully set forth
                                                                   25   herein.
                                                                   26         42.    At all times relevant to this action, Title III of the Americans with
                                                                   27   Disabilities Act (ADA), 42 U.S.C. §§ 12181, et seq. was in full force and effect and
                                                                   28   applied to Defendant’s conduct.
                                                                                                                    15
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 16 of 24 Page ID #:16




                                                                    1         43.     At all times relevant to this action, the United States Department of
                                                                    2   Justice regulations implementing Title III of the ADA, 28 C.F.R. Part 36, were in
                                                                    3   full force and effect and applied to the Defendant’s conduct.
                                                                    4         44.     At all times relevant to this action, Plaintiffs have been substantially
                                                                    5   limited in the major life activities of seeing. Accordingly, they are considered
                                                                    6   individuals with a disability as defined under the ADA, 42 U.S.C. § 12102(2).
                                                                    7         45.     Defendant owns, leases, and/or operates patient service centers that are
                                                                    8   places of public accommodation as defined under Title III of the ADA, 42 U.S.C. §
                                                                    9   12181(7)(F). Defendant further operates web-based check-in processes for its
                                                                   10   patient service centers, which websites and mobile applications are also considered
                                                                   11   places of public accommodation as defined under Title III of the ADA, 42 U.S.C.
NYE, STIRLING, HALE & MILLER




                                                                   12   §12181(7).
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13         46.     Title III of the ADA prohibits discrimination on the basis of disability
                                                                   14   “in the full and equal enjoyment of the goods, services, facilities, privileges,
                                                                   15   advantages, or accommodations of any place of public accommodations.” 42 U.S.C.
                                                                   16   § 12182(a).
                                                                   17         47.     Pursuant to Title III of the ADA and its implementing regulations, a
                                                                   18   public accommodation cannot deny participation or offer unequal or separate
                                                                   19   benefits to individuals with disabilities. 42 U.S.C. § 12182(b)(1)(A); 28 C.F.R. §§
                                                                   20   36.202.
                                                                   21         48.     Pursuant to Title III of the ADA and its implementing regulations it
                                                                   22   “shall be discriminatory to exclude or otherwise deny equal goods, services,
                                                                   23   facilities, privileges, advantages, accommodations, or other opportunities to an
                                                                   24   individual or entity because of the known disability of an individual with whom the
                                                                   25   individual or entity is known to have a relationship or association.” 42 U.S.C. §
                                                                   26   12182(b)(1)(E)
                                                                   27         49.     Pursuant to Title III of the ADA and its implementing regulations, a
                                                                   28   public accommodation shall furnish appropriate auxiliary aids and services to ensure
                                                                                                                16
                                                                                                       CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 17 of 24 Page ID #:17




                                                                    1   effective communication with individual with disabilities. 42 U.S.C. §
                                                                    2   12182(b)(2)(A)(iii); 28 C.F.R. § 36.303(b)(1).
                                                                    3         50.    Pursuant to Title III of the ADA and its implementing regulations, a
                                                                    4   public accommodation, in choosing the type of auxiliary aid or service to ensure
                                                                    5   effective communication, must consider the “method of communication used by the
                                                                    6   individual; the nature, length, and complexity of the communication involved; and
                                                                    7   the context in which the communication is taking place.” 28 C.F.R. §
                                                                    8   36.303(c)(1)(ii).
                                                                    9         51.    Pursuant to Title III of the ADA and its implementing regulations, in
                                                                   10   order to be effective, the type of auxiliary aid or service provided by the public
                                                                   11   accommodations “must be provided in accessible formats, in a timely manner, and
NYE, STIRLING, HALE & MILLER




                                                                   12   in such a way as to protect the privacy and independence of the individual with a
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   disability.” 28 C.F.R. § 36.303(c)(1)(ii). To this end, the Ninth Circuit has
                                                                   14   explained, “assistive technology is not frozen in time: as technology advances, [ ]
                                                                   15   accommodations should advance as well.” Enyart v. Nat'l Conference of Bar
                                                                   16   Examiners, Inc., 630 F.3d 1153, 1163 (9th Cir. 2011).
                                                                   17         52.    Auxiliary aids and services include, but are not limited to, audio
                                                                   18   recordings, screen reader software, magnification software, optical readers,
                                                                   19   secondary auditory programs, large print materials, accessible electronic and
                                                                   20   information technology, other effective methods of making visually delivered
                                                                   21   materials available to individuals who are blind or have low vision, and other similar
                                                                   22   services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).
                                                                   23         53.    Defendant discriminated against the individual Plaintiffs on the basis of
                                                                   24   their disability by denying access to full and equal enjoyment of the goods, services,
                                                                   25   facilities, privileges, advantages, and/or accommodations of its place of public
                                                                   26   accommodation, and equal opportunity to participate in and benefit from
                                                                   27   Defendant’s health care services, in violation of the ADA.
                                                                   28
                                                                                                                   17
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 18 of 24 Page ID #:18




                                                                    1         54.    Defendant further discriminated against the individual Plaintiffs by
                                                                    2   failing to ensure effective communication through the specific provision of
                                                                    3   accessible and effective auxiliary aids and services.
                                                                    4         55.    Defendant has violated Title III by, without limitation, failing to take
                                                                    5   the steps necessary to make their touchscreen kiosks readily accessible and usable
                                                                    6   by persons with visual impairments and failing to make any of the web-based check
                                                                    7   in options accessible to patients with visual disabilities, thereby denying individuals
                                                                    8   with visual disabilities the benefits of the touchscreen kiosks and electronic check-
                                                                    9   in, providing them with benefits that are not equal to those it provides others, and
                                                                   10   denying them effective communication.
                                                                   11         56.    Defendant has further violated Title III by, without limitation, utilizing
NYE, STIRLING, HALE & MILLER




                                                                   12   administrative methods, practices, and policies that allow its touchscreen kiosks and
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   web-based check in processes to be made available without consideration of
                                                                   14   consumers who can only participate in and benefit from Defendant’s health care
                                                                   15   services with screen reader programs.
                                                                   16         57.    Making their touchscreen kiosks and web-based check in processes
                                                                   17   readily accessible and usable by persons with visual impairments does not change
                                                                   18   the content of Defendant’s electronic check-in procedure or result in making the
                                                                   19   electronic check-in procedure different, but rather enables individuals with visual
                                                                   20   disabilities to access touchscreen kiosks and web-based check-in processes that
                                                                   21   Defendant already provides.
                                                                   22         58.    As set out above, absent injunctive relief there is a clear risk that
                                                                   23   Defendant’s actions will recur with Plaintiffs and/or additional visually impaired
                                                                   24   persons.
                                                                   25         59.    Plaintiffs are therefore entitled to injunctive relief, as well as an award
                                                                   26   of attorneys’ fees, costs, and disbursements pursuant to the ADA, 42 U.S.C. §
                                                                   27   12188(a)(1) and/or common law.
                                                                   28
                                                                                                                    18
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 19 of 24 Page ID #:19




                                                                    1                               SECOND CAUSE OF ACTION
                                                                    2                  VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
                                                                    3                                 [Cal. Civil Code § 51 et seq.]
                                                                    4                                   (Against all Defendants)
                                                                    5           60.   Plaintiff Vargas restates each and every allegation set forth in the
                                                                    6   foregoing paragraphs of this Complaint with the same force and effect as if more
                                                                    7   fully set forth herein.
                                                                    8           61.   The Unruh Civil Rights Act, California Civil Code section 51 provides
                                                                    9   that:
                                                                   10           All persons within the jurisdiction of this state are free and equal, and no
                                                                   11           matter what their sex, race, color, religion, ancestry, national origin,
NYE, STIRLING, HALE & MILLER




                                                                   12           disability, medical condition, marital status, or sexual orientation are entitled
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13           to the full and equal accommodations, advantages, facilities, privileges, or
                                                                   14           services in all business establishments of every kind whatsoever.
                                                                   15           Cal. Civ. Code § 51(b).
                                                                   16           62.   Defendant is a business establishment within the meaning of the Unruh
                                                                   17   Act. Defendant is the owner and operator of business establishments.
                                                                   18           63.   Defendant violated the Unruh Act by their acts and omissions, as set
                                                                   19   forth herein. Specifically, LabCorp’s system for offering to the public touchscreen
                                                                   20   check-in kiosks at thousands of locations throughout California is a business
                                                                   21   establishment within the meaning of Civil Code § 51, et seq. LabCorp generates
                                                                   22   hundreds of millions of dollars in revenue from the appointments which patients
                                                                   23   check-in for through the use of e-Check-in touchscreen kiosks. The LabCorp’s
                                                                   24   kiosks are an accommodation, advantage, facility, privilege, and service provided by
                                                                   25   LabCorp, which are inaccessible to blind patrons. This inaccessibility denies blind
                                                                   26   patients full and equal access to the accommodations, advantages, facilities,
                                                                   27   privileges, and services that Defendant makes available to the non-disabled public,
                                                                   28   in violation of the Unruh Civil Rights Act, California Civil Code § 51, et seq. These
                                                                                                                  19
                                                                                                        CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 20 of 24 Page ID #:20




                                                                    1   violations are ongoing.
                                                                    2         64.    Defendant’s actions constitute intentional discrimination against the
                                                                    3   class on the basis of a disability in violation of California Civil Code §§51, et seq.
                                                                    4   Defendant is aware of the complete lack of access of the touchscreen check-in
                                                                    5   kiosks to blind persons yet has deliberately chosen to provide a benefit and service
                                                                    6   that is inaccessible to the blind.
                                                                    7         65.    Defendant is additionally violating California Civil Code § 51, in that
                                                                    8   the conduct alleged herein constitutes a violation of various provisions of the
                                                                    9   Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., as set forth above.
                                                                   10   California Civil Code § 51(f) provides that a violation of the right of any individual
                                                                   11   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
NYE, STIRLING, HALE & MILLER




                                                                   12         66.    The actions of Defendant were and are in violation of the Unruh Civil
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Rights Act, California Civil Code §§ 51, et seq., and therefore Plaintiff Vargas is
                                                                   14   entitled to injunctive relief remedying the discrimination. Unless the Court enjoins
                                                                   15   Defendant from continuing to engage in these unlawful practices, Plaintiffs and
                                                                   16   members of the class will continue to suffer irreparable harm.
                                                                   17         67.    Plaintiff Vargas and the California class are further entitled to statutory
                                                                   18   minimum damages pursuant to California Civil Code § 52 for every individual
                                                                   19   violation; i.e., each time a legally blind individual had to try to check-in using the
                                                                   20   inaccessible touchscreen kiosk.
                                                                   21                               THIRD CAUSE OF ACTION
                                                                   22                  VIOLATION OF THE DISABLED PERSONS ACT
                                                                   23                                [Cal. Civil Code §§ 54-54.3.]
                                                                   24                                  (Against all Defendants)
                                                                   25         68.    Plaintiffs restate each and every allegation set forth in the foregoing
                                                                   26   paragraphs of this Complaint with the same force and effect as if more fully set forth
                                                                   27   herein.
                                                                   28         69.    California Civil Code §§ 54-54.3 guarantee full and equal access for
                                                                                                                 20
                                                                                                       CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 21 of 24 Page ID #:21




                                                                    1   people with disabilities to all accommodations, advantages, facilities, and privileges
                                                                    2   of “all places of public accommodation” and “other places to which the general
                                                                    3   public is invited.” LabCorp’s thousands of patient service center locations
                                                                    4   throughout California featuring the inaccessible e-Check-in touchscreen kiosks
                                                                    5   constitute “places of public accommodation” or “other places where the public is
                                                                    6   invited” within the meaning of California Civil Code §§ 54-54.3.
                                                                    7         70.    LabCorp’s patient services locations constitute accommodations,
                                                                    8   advantages, facilities, and privileges provided by Defendant to members of the
                                                                    9   public in California and are, therefore, subject to the access requirements of
                                                                   10   California Civil Code § 54.1 applicable to “all places of public accommodation” and
                                                                   11   “other places to which the general public is invited.”
NYE, STIRLING, HALE & MILLER




                                                                   12         71.    Defendant is violating the right of visually disabled persons to full and
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   equal access to public places by denying full and equal access to LabCorp’s e-
                                                                   14   Check-in touchscreen kiosks in violation of California Civil Code §§ 54-54.3.
                                                                   15         72.    Defendant is also violating California Civil Code §§ 54-54.3, in that its
                                                                   16   actions are a violation of the ADA. Any violation of the ADA is also a violation of
                                                                   17   California Civil Code § 54.1.
                                                                   18         73.    As a result of Defendant’s wrongful conduct, the individually-named
                                                                   19   Plaintiff Vargas and the California sub-class are entitled to statutory minimum
                                                                   20   damages under California Civil Code § 54.3 for each offense.
                                                                   21                                   PRAYER FOR RELIEF
                                                                   22         WHEREFORE, Plaintiffs, on behalf of themselves and the members of the
                                                                   23   Class, pray for:
                                                                   24         a.     A Declaratory Judgment that at the commencement of this action
                                                                   25                Defendant was in violation of the specific requirements of Title III of
                                                                   26                the ADA described above, and the relevant implementing regulations
                                                                   27                of the ADA, in that Defendant took no action that was reasonably
                                                                   28                calculated to ensure that its touchscreen kiosks were fully accessible to,
                                                                                                                     21
                                                                                                        CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 22 of 24 Page ID #:22




                                                                    1              and independently usable by, individuals with visual disabilities;
                                                                    2        b.    A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28
                                                                    3              CFR § 36.504(a) , and California Civil Code, § 51 et seq., which directs
                                                                    4              Defendant to take all steps necessary to bring its touchscreen kiosks
                                                                    5              into full compliance with the requirements set forth in the ADA, and its
                                                                    6              implementing regulations, so that its touchscreen kiosks are fully
                                                                    7              accessible to, and independently usable by individuals with visual
                                                                    8              disabilities, and which further directs that the Court shall retain
                                                                    9              jurisdiction for a period to be determined to ensure that Defendant has
                                                                   10              adopted and is following an institutional policy that will in fact cause it
                                                                   11              to remain fully in compliance with the law—the specific injunctive
NYE, STIRLING, HALE & MILLER




                                                                   12              relief requested by Plaintiffs are described more fully in paragraph 9
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13              above.
                                                                   14        c.    A permanent injunction enjoining Defendant from continuing its
                                                                   15              discriminatory conduct;
                                                                   16        d.    An Order certifying the classes proposed by Plaintiffs, naming
                                                                   17              Plaintiffs as class representatives, and appointing their counsel as class
                                                                   18              counsel;
                                                                   19        e.    Payment of statutory damages, in accordance with California Civil
                                                                   20              Code §§ 52(a) and 54.3 to the California sub-class;
                                                                   21        f.    Payment of costs of suit;
                                                                   22        g.    Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205,
                                                                   23              28 CFR § 36.505, Cal. Civil Code §52, and Civ. Proc. Code § 1021.5,
                                                                   24              including costs of monitoring Defendant’s compliance with the
                                                                   25              judgment (see Gniewkowski v. Lettuce Entertain You Enterprises, Inc.,
                                                                   26              Case No. 2:16-cv-01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191)
                                                                   27              (“Plaintiffs, as the prevailing party, may file a fee petition before the
                                                                   28              Court surrenders jurisdiction. Pursuant to Pennsylvania v. Delaware
                                                                                                                 22
                                                                                                    CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 23 of 24 Page ID #:23




                                                                    1              Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559 (1986),
                                                                    2              supplemented, 483 U.S. 711 (1987), the fee petition may include costs
                                                                    3              to monitor Defendant’s compliance with the permanent injunction.”);
                                                                    4              see also Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC
                                                                    5              (D. Mass. Apr. 17, 2018) (ECF 11) (same);
                                                                    6        h.    Award of prejudgment interest pursuant to California Civil Code
                                                                    7              §3291;
                                                                    8        i.    An Order retaining jurisdiction over this case until Defendant has
                                                                    9              complied with the Court’s Orders; and,
                                                                   10        j.    The provision of whatever other relief the Court deems just, equitable
                                                                   11              and appropriate.
NYE, STIRLING, HALE & MILLER




                                                                   12
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13    Dated: January 28, 2020             NYE, STIRLING, HALE & MILLER, LLP

                                                                   14                                        By: /s/ Jonathan D. Miller
                                                                   15                                        Jonathan D. Miller, Esq.
                                                                                                             Alison M. Bernal, Esq.
                                                                   16                                        33 W. Mission Street, Suite 201
                                                                   17                                        Santa Barbara, CA 93101
                                                                                                             Telephone: 805-963-2345
                                                                   18                                        jonathan@nshmlaw.com
                                                                   19                                        alison@nshmlaw.com

                                                                   20                                        THE SWEET LAW FIRM, P.C.
                                                                   21
                                                                                                             By: /s/ Benjamin J. Sweet
                                                                   22                                        Benjamin J. Sweet, Esq.
                                                                   23                                        (to be admitted pro hac vice)
                                                                                                             1145 Bower Hill Drive, Ste 104
                                                                   24                                        Pittsburgh, PA 15243
                                                                   25                                        Telephone: 412-857-5350
                                                                                                             ben@sweetlawpc.com
                                                                   26
                                                                   27                                        Attorneys for Plaintiffs LUKE DAVIS,
                                                                                                             JULIAN VARGAS, and the Class
                                                                   28
                                                                                                                23
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 2:20-cv-00893-FMO-KS Document 1 Filed 01/28/20 Page 24 of 24 Page ID #:24




                                                                    1                             DEMAND FOR JURY TRIAL
                                                                    2         Plaintiffs LUKE DAVIS and JULIAN VARGAS hereby demand a trial by
                                                                    3   jury of all claims so triable in the above-referenced matter.
                                                                    4
                                                                    5    Dated: January 28, 2020                NYE, STIRLING, HALE & MILLER, LLP

                                                                    6                                           By: /s/ Jonathan D. Miller
                                                                    7                                           Jonathan D. Miller, Esq.
                                                                                                                Alison M. Bernal, Esq.
                                                                    8                                           33 W. Mission Street, Suite 201
                                                                    9                                           Santa Barbara, CA 93101
                                                                                                                Telephone: 805-963-2345
                                                                   10                                           jonathan@nshmlaw.com
                                                                   11                                           alison@nshmlaw.com
NYE, STIRLING, HALE & MILLER




                                                                   12                                           THE SWEET LAW FIRM, P.C.
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13
                                                                                                                By: /s/ Benjamin J. Sweet
                                                                   14                                           Benjamin J. Sweet, Esq.
                                                                   15                                           (to be admitted pro hac vice)
                                                                                                                1145 Bower Hill Drive, Ste 104
                                                                   16                                           Pittsburgh, PA 15243
                                                                   17                                           Telephone: 412-857-5350
                                                                                                                ben@sweetlawpc.com
                                                                   18
                                                                   19                                           Attorneys for Plaintiffs LUKE DAVIS,
                                                                                                                JULIAN VARGAS, and the Class
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                   24
                                                                                                      CLASS ACTION COMPLAINT
